COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-05-096-CV
 
 
 
CAROLYN
VAULTS‑CHASE AND                                          APPELLANTS
EGBERT DAVID CHASE
 
                                                   V.
 
DENTON
AREA TEACHERS CREDIT UNION                                 APPELLEE
 
                                                                                                        
 
                                               ----------
            FROM THE 393RD
DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered AAppellants= Petition
for Voluntary Dismissal of Appeal.@  It is the court's opinion that
the motion should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).  
PER
CURIAM
 
 
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED:  December 1, 2005
 




[1]See Tex. R. App. P. 47.4.